EXHIBIT 10.4
 
LOCK-UP AGREEMENT
 
This LOCK-UP AGREEMENT (this “Agreement”) is made as of January 28, 2014, by and
between the undersigned person or entity (the “Restricted Holder”) and Duane
Street Corp., a Delaware corporation (the “Company”).  Capitalized terms used
and not otherwise defined herein shall have the meanings given to such terms in
the Contribution Agreement (as defined herein).
 
WHEREAS, pursuant to the transactions contemplated under that certain
Contribution Agreement, dated as of January 28, 2014 (the “Contribution
Agreement”), by and between the Company, Raditaz, LLC (“Raditaz”), a privately
held Connecticut limited liability company, and the members of Raditaz, with the
result of such Contribution being that Raditaz will become a wholly-owned
subsidiary of the Company, with all of the members of Raditaz exchanging their
LLC Membership Interests in Raditaz for shares of common stock of the Company
(the “Common Stock”), all pursuant to the terms of the Contribution Agreement
(the “Contribution”);
 
WHEREAS, the Restricted Holder will be an officer, director and/or key employee
of the Company immediately after the closing of the Contribution and/or the
Restricted Holder will be a beneficial owner of ten percent (10%) or more of the
outstanding shares of Common Stock of the Company immediately after the closing
of the Contribution;
 
WHEREAS, the Contribution Agreement provides that, among other things, all the
shares of Common Stock owned by the Restricted Holder promptly after the closing
of the Contribution (the “Restricted Securities”) shall be subject to certain
restrictions on Disposition (as defined herein) during the period of twenty-four
(24) months immediately following the closing date of the Contribution (the
“Restricted Period”), all as more fully set forth herein.
 
NOW, THEREFORE, as an inducement to and in consideration of the Company’s
agreement to enter into the Contribution Agreement and proceed with the
Contribution, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
 
1.            Lock Up Period.
 
(a)           During the Restricted Period, the Restricted Holder will not,
directly or indirectly:  (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, make any short sale, lend or
otherwise dispose of or transfer any Restricted Securities or any securities
convertible into or exercisable or exchangeable for Restricted Securities, or
(ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, any of the economic
consequences of ownership of any Restricted Securities (with the actions
described in clause (i) or (ii) above being hereinafter referred to as a
“Disposition”). The foregoing restrictions are expressly agreed to preclude the
Restricted Holder from engaging in any hedging or other transaction which is
designed to or which reasonably could be expected to lead to or result in a sale
or disposition of any of the Restricted Securities of the Restricted Holder
during the Restricted Period, even if such securities would be disposed of by
someone other than the Restricted Holder.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           In addition, during the period of twenty-four (24) months
immediately following the closing date of the Contribution, the Restricted
Holder will not, directly or indirectly, effect or agree to effect any short
sale (as defined in Rule 200 under Regulation SHO of the Securities Exchange Act
of 1934 (the “Exchange Act”)), whether or not against the box, establish any
“put equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act)
with respect to the Common Stock, borrow or pre-borrow any shares of Common
Stock, or grant any other right (including, without limitation, any put or call
option) with respect to the Common Stock or with respect to any security that
includes, is convertible into or exercisable for or derives any significant part
of its value from the Common Stock or otherwise seek to hedge the Restricted
Holder’s position in the Common Stock.
 
(c)           Notwithstanding anything contained herein to the contrary, the
Restricted Holder shall be permitted to engage in any Disposition (i) where the
other party to such Disposition is another Restricted Holder, (ii) where such
Disposition is in connection with estate planning purposes, including, without
limitation to an inter-vivos trust, (iii) upon the written approval of the lead
underwriter in any underwritten public offering of Company securities, (iv)
where such Disposition is to an affiliate of such Restricted Holder (including
entities wholly owned by such Restricted Holder or one or more trusts where such
Restricted Holder is the grantor of such trust(s)) as long as such affiliate
executes a copy of this Agreement, (v) where the Restricted Holder is an entity
and such Disposition is to that entity’s shareholders, members, or other persons
or entities that comprise the Restricted Holder’s ownership structure; or (vi)
where the Restricted Holder is an employee of the Company, upon a change of
control following which the Restricted Holder’s employment with the Company is
terminated. For purposes of the foregoing, a change of control shall mean:
 
(1)           Any sale, lease, exchange or other transfer (in one or a series of
related transactions) of all or substantially all of the assets of the Company
to a non-affiliate;
 
(2)           Any “person”, (excluding Tom Brophy and affiliated “persons”) as
such term is used in Section 13(d) and Section 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) is or becomes, directly or
indirectly, the “beneficial owner”, as defined in Rule 13d-3 under the Exchange
Act, of securities of the Company that represent more than 50% of the combined
voting power of the Company’s then outstanding voting securities (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of Section 1(c)(vi), the following acquisitions shall not constitute a Change in
Control:  (I) any acquisition directly from the Company, (II) any acquisition by
the Company, (III) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate, (IV) any
acquisition by any corporation pursuant to a transaction that complies with
Sections 1(c)(vi)(3)(A) and 1(c)(vi)(3)(B), (V) any acquisition involving
beneficial ownership of less than a majority of the then-outstanding Common
Shares (the “Outstanding Company Common Shares”) or the Outstanding Company
Voting Securities that is determined by the Board, based on review of public
disclosure by the acquiring Person with respect to its passive investment
intent, not to have a purpose or effect of changing or influencing the control
of the Company; provided, however, that for purposes of this clause (V), any
such acquisition in connection with (x) an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents or (y) any “Business Combination”
(as defined below) shall be presumed to be for the purpose or with the effect of
changing or influencing the control of the Company;
 
(3)           The Board or the shareholders of the Company approve and
consummate a merger, amalgamation or consolidation (a “Business Combination”) of
the Company with any other corporation, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Shares and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and (B) the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries);
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything contained herein to the contrary, the
restrictions contained in this Agreement shall not apply to any shares of Common
Stock acquired by Restricted Holder in the Private Placement Offering or in the
open market.
 
2.            Legends; Stop Transfer Instructions.
 
(a)           In addition to any legends to reflect applicable transfer
restrictions under federal or state securities laws, each stock certificate
representing Restricted Securities shall be stamped or otherwise imprinted with
the following legend:
 
“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AGREEMENT, DATED AS OF JANUARY 28, 2014, BETWEEN THE HOLDER HEREOF AND
THE ISSUER AND MAY ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE WITH THE TERMS
THEREOF.”
 
(b)           The Restricted Holder hereby agrees and consents to the entry of
stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of the Restricted Securities or securities convertible into
or exchangeable for Restricted Securities held by the Restricted Holder except
in compliance with this Agreement.
 
3.           Miscellaneous.
 
(a)           Specific Performance.  The Restricted Holder agrees that in the
event of any breach or threatened breach by the Restricted Holder of any
covenant, obligation or other provision contained in this Agreement, then the
Company shall be entitled (in addition to any other remedy that may be available
to the Company) to: (i) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision; and (ii) an injunction restraining such breach or threatened
breach.  The Restricted Holder further agrees that neither the Company nor any
other person or entity shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 3, and the Restricted Holder irrevocably waives any
right that he, she, or it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.
 
(b)           Other Agreements.  Nothing in this Agreement shall limit any of
the rights or remedies of the Company under the Contribution Agreement, or any
of the rights or remedies of the Company or any of the obligations of the
Restricted Holder under any other agreement between the Restricted Holder and
the Company or any certificate or instrument executed by the Restricted Holder
in favor of the Company; and nothing in the Contribution Agreement or in any
other agreement, certificate or instrument shall limit any of the rights or
remedies of the Company or any of the obligations of the Restricted Holder under
this Agreement.
 
(c)           Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly delivered four
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent for next
business day delivery via a reputable nationwide overnight courier service, in
each case to the intended recipient as set forth below:
 
 
3

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Duane Street Corp.
2217 New London Turnpike
South Glastonbury, CT  06073
Attn:  Tom Brophy, President
 
Copy to (which copy shall not constitute notice hereunder):
 
Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Fl
New York, NY 10017
Attn:  Barry I. Grossman, Esq.

 
Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended.  Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.
 
(d)           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.  In the event such court
does not exercise the power granted to it in the prior sentence, the parties
hereto agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.
 
(e)           Applicable Law; Jurisdiction.  THIS AGREEMENT IS MADE UNDER, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.  In any action between or among
any of the parties arising out of this Agreement, (i) each of the parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state and federal courts having jurisdiction over
New York County, New York; (ii) if any such action is commenced in a state
court, then, subject to applicable law, no party shall object to the removal of
such action to any federal court having jurisdiction over New York County, New
York; (iii) each of the parties irrevocably waives the right to trial by jury;
and (iv) each of the parties irrevocably consents to service of process by first
class certified mail, return receipt requested, postage prepared, to the address
at which such party is to receive notice in accordance with this Agreement.
 
(f)           Waiver; Termination.  No failure on the part of the Company to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of the Company in exercising any power, right, privilege or
remedy under this Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right,
privilege or remedy shall preclude any other or further exercise thereof or of
any other power, right, privilege or remedy.  The Company shall not be deemed to
have waived any claim arising out of this Agreement, or any power, right,
privilege or remedy under this Agreement, unless the waiver of such claim,
power, right, privilege or remedy is expressly set forth in a written instrument
duly executed and delivered on behalf of the Company; and any such waiver shall
not be applicable or have any effect except in the specific instance in which it
is given.  If the Contribution Agreement is terminated, this Agreement shall
thereupon terminate.
 
(g)           Captions.  The captions contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(h)           Further Assurances.  The Restricted Holder hereby represents and
warrants that the Restricted Holder has the legal capacity to enter into this
Agreement and that this Agreement constitutes the legal, valid and binding
obligation of the Restricted Holder, enforceable in accordance with its
terms.  The Restricted Holder shall execute and/or cause to be delivered to the
Company such instruments and other documents and shall take such other actions
as the Company may reasonably request to effectuate the intent and purposes of
this Agreement.
 
(i)           Entire Agreement.  This Agreement and the Contribution Agreement
collectively set forth the entire understanding of the Company and the
Restricted Holder relating to the subject matter hereof and supersedes all other
prior agreements and understandings between the Company and the Restricted
Holder relating to the subject matter hereof.
 
(j)           Non-Exclusivity.  The rights and remedies of the Company hereunder
are not exclusive of or limited by any other rights or remedies which the
Company may have, whether at law, in equity, by contract or otherwise, all of
which shall be cumulative (and not alternative).
 
(k)           Amendments.  This Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company and the Restricted Holder.
 
(l)           Assignment.  This Agreement and all obligations of the Restricted
Holder hereunder are personal to the Restricted Holder and may not be
transferred or delegated by the Restricted Holder at any time.  The Company may
freely assign any or all of its rights under this Agreement, in whole or in
part, to any successor entity without obtaining the consent or approval of the
Restricted Holder.
 
(m)          Binding Nature.  Subject to Section 3(l) above, this Agreement will
inure to the benefit of the Company and its successors and assigns and will be
binding upon the Restricted Holder and the Restricted Holder’s representatives,
executors, administrators, estate, heirs, successors and assigns.
 
(n)           Survival.  Each of the representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
Contribution.
 
(o)           Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and both of which shall
constitute one and the same instrument.
 
[signature page follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.
 

  DUANE STREET CORP.                     By: Peretz Yehudah Aisenstark     Its:
President            
RESTRICTED HOLDER:
           
[                                ]
    By:       Its:    

 

  Address:          

 
 
6

--------------------------------------------------------------------------------